Citation Nr: 9906767	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-15 845A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel





REMAND

The veteran served on active duty from June 1962 to June 
1965.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision which denied an 
application to reopen a claim of service connection for 
bilateral hearing loss.

In March 1999, in response to a Board inquiry, the veteran 
indicated he wanted a hearing before a Board member at the RO 
(i.e., Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998).  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellant procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -


